Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 09/10/2021.
Claims 1-6 and 8-10 are pending and have been examined.
Claims 1-6 and 8-10 are rejected.

Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. Applicant argues that displaying each of the calculated “values with respect to the third identifier” is not taught. Examiner respectfully submits that contrary to applicant’s argument displaying such information is taught. 
Kim teaches generation of pattern information (Kim [0069]). In analyzing pattern information, various information is received (Kim [0074]). The various information identifiers include service quality, server type, accuracy, number of users, basic data, etc. (Kim [0062-0063; 0073]). Applicant’s claimed first, second, and third identifiers can be illustrated by the various information identifiers. Item information as claimed is also illustrated by the pattern information. Kim teaches that each of the various information identifiers are analyzed in association to generate pattern information analogous to the claimed historical processing procedure. In other words, the identifiers used in Kim is part of the historical processing procedure as claimed from which pattern information, or historical information, is generated.
Claim rejection shows below that pattern information is discerned from various information, explained above and in the body of the rejection. The various information includes first and second 
Therefore, Examiner respectfully submits that every element of the argued limitation is taught by the reference Kim.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, in part, “display each of the calculated values with respect to the third identifier in accordance with a display mode depending on the calculated value”. (Emphasis added). Examiner cannot reasonably determine what “depending on the calculated value” is modifying. Simply, Examiner cannot reasonably discern whether displaying of each of the calculated values depend on the calculated value and the display mode. Or, whether display mode depends on the calculated value. Either case, the grammar for the limitation should be modified to make the intent of the claim clearer.
This ambiguity is mirrored in all the independent claims and rejected similarly. Further, all dependent claims are rejected based on dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kim et al. (US 20150120940; “Kim” hereinafter).
As per [Claim 1], Kim discloses
A communication information generating apparatus comprising: 
a memory storing instructions; and processor connected to the memory configured to execute the instructions to:
refer, in response to a certain processing procedure for extracting information satisfying a first condition with respect to a first identifier included and a second condition with respect to a second identifier (Kim [Discloses various conditions including 0057 and 0072 temporal, 0056 thresholds, and 0053 standardization.]), to item information and specify a third identifier associated with the first identifier and the second identifier (Kim [0057: Describing refers to basic data related to each other by resource and data type.]), each of the first and third identifiers identifying an item included in communication history information, the first to third identifiers being included in a historical processing procedure (Kim [0062-0064: Describing various item identifiers as basic data. . . and generate pattern information using the historical processing procedure information as monitored events. 0073: Describing additional identifiers.]), the item information associating the first identifier, the second identifier, and the third identifier with each other (Kim [0071, 0074: Describing analyzing pattern information which includes claimed associating step.]);
generate a command for extracting data satisfying the first condition with respect to the first identifier and the second condition with respect to the second identifier, transmit the generated command to an information processing apparatus that manages values of a plurality of items measured with respect to the communication, and receive data extracted in response to the command by the information processing apparatus (Kim [0071: Describes first pattern information generation. See also 0074 second pattern and 0082 third pattern.]; [0085: Describes trend pattern information generation using conditions such as trend type condition.]); and
calculate values with respect to the first identifier, the second identifier, and the third identifier based on the received data (Kim [0091: Describes an example of calculation of values using the various identifiers.]; [0102-0103: Describing calculating values for modification of the system.]);
display each of the calculated values with respect to the third identifier in accordance with a display mode depending on the calculated value (Kim [See figure 2 where values are all each displayed. Also, described on paras. 90-93, “amount used” (see figure 2) and trend information are all displayed as values. 0035: “That is, the present invention provides patterned information on the resource amount used to a manager of a data center or servers, thereby helping the manager to make a decision on whether to increase or reduce resources.”]).

As per [Claim 2], rejection for claim 1 is incorporated and further Kim discloses
The communication information generating apparatus according to claim 1, further comprising:
a storage configured to store the item information, wherein the processor is configured to execute the instructions to generate, when the certain processing procedure and a fourth identifier are received, the item information where the first identifier, the second identifier included in the certain processing procedure and the received fourth identifier are associated with each other, and store the generated to the item information storage, the fourth identifiers identifying an item included in the communication history information (Kim [0076: Describes history information as time periods.]; [0042: Storage is disclosed where first, second, third and fourth item are stored.]).

As per [Claim 3], rejection for claim 2 is incorporated and further Kim discloses 
The communication information generating apparatus according to claim 2, wherein
in the item information, an apparatus identifier identifying an apparatus that transmits information in the communication, a timing when the communication is executed, and a communication amount transmitted/received in the communication are associated with each other (Kim [0044-0045: describes resource information that is transmitted. And, 0062 describes various metrics including timing of communication.]).

As per [Claim 4], rejection for claim 2 is incorporated and further Kim discloses 
The communication information generating apparatus according to claim 2, wherein
in the item information, an identifier identifying an information processing apparatus used in the communication, a timing when the communication is executed, and a communication amount transmitted/received in the communication are associated with each other (Kim [0044-0045: describes resource information that is transmitted. And, 0062 describes various metrics including timing of communication.]).

As per [Claim 5], rejection for claim 2 is incorporated and further Kim discloses
The communication information generating apparatus according to claim 2, wherein
in the item information, a port identifier identifying a port used in the communication, a timing when the communication is executed, and a communication amount transmitted/received in the communication are associated with each other (Kim [0044-0045: describes resource information that is transmitted. And, 0062 describes various metrics including timing of communication.])

As per [Claim 6], rejection for claim 2 is incorporated and further Kim discloses 
The communication information generating apparatus according to, claim 2, further comprising:
the processor is configured to execute the instructions to:
control, when the first identifier, the second identifier, the third identifier and display mode information in displaying the extracted information are associated with each other in the item information, a displaying apparatus to display the received data in accordance with the display mode information associated with the first identifier and the second identifier in the item information (Kim [See figure 2 where various metrics are displayed. Also see paras. 62-63 shows additional metrics being shown.]); wherein
when the certain processing procedure, the fourth identifier, and certain display mode information are received, the item information generator generates the item information where the first identifier, the second identifier, the fourth identifier, and the received certain display mode information are associated with each other (Kim [See fig.2, 0062-0063, 0129: Illustrates display of items that are associated with each other.]; [0053 standardization is described relating to one type of display mode.]).

Claim 8 is the computer program product claims corresponding to method claim 1.  Kim discloses a method (¶ [Claim 16]) for executing the apparatus of claim 1.  Thus, claim 8 is rejected under the same rationale set forth in connection the rejections of claim 1.

Claims 9-10 are the non-transitory recording medium claims corresponding to method claims 1-2, respectively.  Kim discloses a non-transitory recording medium (¶ [0133]) for executing the apparatus of claims 1-2.  Thus, claims 9-10 are rejected under the same rationale set forth in connection the rejections of claims 1-2, respectively.

PRIOR ART OF RECORD NOT USED
JP2009212910A – Teaches receiving use charge information for billing purposes with related information received from sensing device.
	Wolf et al. (US 20210012868) – Describes use of historical data relating to procedures using identifiers.
	Murphey et al. (US 9251221) – describes data aggregation and analysis by assigning scores to objects using condition triggering.
Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 11/29/2021
/TAELOR KIM/Primary Examiner, Art Unit 2156